The defendant in this case was convicted of the crime of assault with intent to commit murder. The appeal is from the judgment and an order denying the defendant a new trial. *Page 237 
The record before us does not support the contention that the trial judge was guilty of misconduct, prejudicial or otherwise, during the course of the trial.
The evidence adduced upon the whole case, which was conflicting, sufficiently supports the verdict and judgment.
The alleged newly discovered evidence would have done no more than contradict the statements of some of the witnesses who testified at the trial. This being so, the trial court committed no error in refusing to grant a new trial because of the discovery of such evidence.
The judgment and order appealed from are affirmed.